          Case 6:20-cv-00348-ADA Document 17 Filed 11/05/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

PEARL IP LICENSING LLC                §
                                      §
 Plaintiff,                           §                      Case No: 6:20-cv-00348-ADA
                                      §
vs.                                   §
                                      §
CELLCO PARTNERSHIP D/B/A              §
VERIZON WIRELESS,                     §
                                      §
Defendant.                            §
_____________________________________ §

                               STIPULATION OF DISMISSAL

       Now comes Plaintiff, Pearl IP Licensing, LLC, and Defendant Cellco Partnership d/b/a

Verizon Wireless by and through undersigned counsel, pursuant to FED. R. CIV. P.

41(a)(1)(A)(ii), and hereby submit the following Stipulation of Dismissal whereby Plaintiff agrees

to dismiss its claims in this action without prejudice, and Defendant agrees to dismiss its

counterclaims in this action without prejudice, with each party to bear its own fees and costs.

       NOW THEREFORE, it is hereby stipulated by the Parties, subject to the approval of the

Court, that:

       1. Plaintiff hereby dismisses this action without prejudice;

       2. Defendant hereby dismisses its counterclaims in this action without prejudice;

       3. The Parties agree that none of the Parties will seek to have this Stipulation of Dismissal

submitted or used in any manner in any other proceeding between the Parties; and

       4. The Parties agree to bear their own respective costs and expenses in this action.
        Case 6:20-cv-00348-ADA Document 17 Filed 11/05/20 Page 2 of 2




Dated: November 6, 2020              Respectfully submitted,

                                     /s/George Pazuniak
                                     George Pazuniak (PHV)
                                     O’Kelly & Ernst LLC
                                     824 N. Market Street, Suite 1001A
                                     Wilmington, DE 19803
                                     302-478-4230
                                     gp@del-iplaw.com

                                     Jay Johnson
                                     1910 Pacific Avenue, Suite 13000
                                     Dallas, Texas 75201
                                     Phone: (214) 451 -0164
                                     Facsimile: (214) 451-0165
                                     jay@kjpllc.com

                                     Attorneys for Plaintiff


                                     /s/_ Geoffrey M. Godfrey
                                     Geoffrey M. Godfrey
                                     WA SBA# 46876
                                     Dorsey & Whitney LLP
                                     Columbia Center
                                     701 Fifth Avenue, Suite 6100
                                     Seattle, Washington 98104-7043
                                     Telephone: (206) 903-8800
                                     Facsimile: (206) 299-3849
                                     godfrey.geoff@dorsey.com

                                     Attorneys For Defendant
